TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00094-CR



                               Ruben Rocha-Delatorre, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-07-201263, HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ruben Rocha-Delatorre seeks to appeal a judgment of conviction for

possession of a controlled substance. See Tex. Health & Safety Code § 481.115(b). The trial court

has certified that (1) this is a plea-bargain case and Rocha-Delatorre has no right of appeal, and

(2) Rocha-Delatorre has waived the right of appeal. Accordingly, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: March 27, 2015

Do Not Publish